966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Matthew C. WHITE-EL, Appellantv.DISTRICT OF COLUMBIA DEPARTMENT OF CORRECTIONS, et al.
No. 91-7101.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the request for appointment of counsel, and the motion for summary affirmance and the response thereto, it is


2
ORDERED that the request for appointment of counsel be denied.   The court concludes that counsel would not assist it in resolving the claims raised by appellant.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum filed May 24, 1991.   Appellant's state law claims are dismissed without prejudice, to be refiled, if at all, in the appropriate court.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.